PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,851,860
Issued: October 7, 2014
Application No. 12/661,234
Filed: 12 Mar 2010
For: Adaptive control of an oil or gas well surface-mounted hydraulic pumping system and method
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed March 9, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent. This decision is also in response to the petition to expedite under 37 CFR 1.182.

The petition to expedite under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.378(b) is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(e) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) the required maintenance fee; (2) the required petition fee set forth at 37 CFR 1.17(m); (3) a statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As to requirement (1), the required 3.5-year maintenance fee of $1,000.00 has been received.

As to requirement (2), the required petition fee of $1,050.00 was been charged to the authorized deposit account.

With respect to requirement (3), the petition includes a proper statement of unintentional delay. Petitioner has submitted the required statement of unintentional delay and provided a declaration concerning the delay in submission of the maintenance fee. However, the Office is not satisfied that the entire period of time, from the time that the maintenance fee was due until the filing of a grantable petition, has been unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. Petitioner has not satisfactorily explained the delay between when the maintenance fee was due and when the maintenance fee was paid. 

The declaration of Dave Kennedy, Chief Executive Officer of current assignee SSi and former employee of prior assignee Tundra Process Solutions Ltd. (Tundra), asserts that at the time that the maintenance fee was due, Tundra was the assignee of the instant patent. Declarant further asserts that Tundra was represented by Rozsa Law Group (Rozsa) and that Rozsa did not inform Tundra that the 3.5-year maintenance was due nor did Rozsa inform Tundra that the patent had expired for failure to pay the 3.5-year maintenance fee. Declarant asserts that had Tundra been informed by Rozsa that the maintenance fee was due, Tundra would have instructed Rozsa to timely pay the maintenance fee. Declarant further asserts that had Rozsa informed Tundra that the patent was expired, Tundra would have instructed Rozsa “to pay the maintenance fee and to submit to the Office appropriate documents and fees to accept unintentionally delayed payment of the maintenance fee.”

The petition does not establish that declarant, an employee of Tundra, was in a position to know that had Rozsa informed Tundra that the maintenance fee was due that Tundra would have instructed Rozsa to timely pay the maintenance fee or seek reinstatement of the patent upon its expiration. The petition further does not establish that Rozsa was engaged on behalf of Tundra for the purpose of maintenance fee payments. The petition further does not establish that Rozsa’s actions and/or inactions with respect to maintaining the patent were unintentional.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b).
 
Declarant Kennedy asserts that the patent was assigned to SSi on January 1, 2021. Declarant asserts that at the time of the assignment, SSi was not informed by Rozsa or Tundra that the patent was expired. Declarant asserts that upon learning that the patent was expired on January 26, 2021, “SSi, through its Canadian counsel, promptly engaged new U.S. patent counsel to pay 

Petitioner must explain why the initial petition was not filed until March 9, 2021 given petitioner asserts that the expired status of the patent was discovered January 26, 2021. 

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b).

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378. See, MPEP 2590(I).

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration of this decision must sufficiently establish that the failure to timely remit the required 3.5-year maintenance fee was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 

401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Telephone inquiries should be directed to the undersigned at (571) 271-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions